Exhibit 99.3 PRESS RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx AXTEL DISMISSES RUMORS WITH REGARDS TO BANCO POPULAR San Pedro Garza Garcia, Mexico, June 13, 2008 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL”), a fixed-line integrated telecommunications company in Mexico, is not participating, nor intents to participate, in any acquisition transaction involving Spain’s Banco Popular, as some news agencies have reported. The Company also confirms that Tomas Milmo Santos, Chairman of the Board and Chief Executive Officer of AXTEL, is neither participating nor intents to participate, in such a transaction. About AXTEL AXTEL is a Mexican telecommunications company that provides local and long distance telephony, broadband Internet, data and built-to-suit communications solutions in 29 cities and long distance telephone services to business and residential customers in over 200 cities. AXTEL provides telecommunications services using a suite of technologies including FWA, WiMAX, copper, fiber optic, point to multipoint radios and traditional point to point microwave access, among others. AXTELCPO trades on the Mexican Stock Exchange and is part of the IPC Index. AXTEL’s American Depositary Shares are eligible for trading in The PORTAL Market, a subsidiary of the NASDAQ Stock Market, Inc. Visit AXTEL’s Investor Relations Center at www.axtel.com.mx Forward-Looking Statements This document may contain certain forward-looking statements regarding the future events or the future financial performance of AXTEL that are made pursuant to the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. These statements reflect management's current views with respect to future events or financial performance and are based on management's current assumptions and information currently available and they're not guarantees of the Com- pany's future performance.The timing of certain events and actual results could differ materially from those projected or contemplated by the forward-looking statements due to a number of factors including, but not limited to those inherent to operating in a highly regulated industry, strong competition, commercial and financial execution, economic conditions, among others.
